DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June, 28, 2021 has been entered.
Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed January 27, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3,6-9,11-16, 18-28, 85, drawn to food article or beverage.
Group II, claim(s) 86-89, drawn to a method for manufacturing a packaged food article or beverage.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a processed food composition having a spoilage microorganism that has not been exposed to a temperature capable of inactivating the microorganism in a consumer package with a liquid being at a temperature in a predetermined temperature range to pasteurize the liquid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Janovtchick US 4148933.  Janovtchick teaches a method of preserving a food product comprises feeding hot liquid or steam into a contained body of the product under aseptic conditions and at a temperature sufficient to sterilize the product (col. 1, lines 45-50).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Newly submitted claims 86-89 are directed to an invention that lacks unity with the invention originally claimed for the following reasons: the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Janovtchick US 4148933, as stated above.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits (claims 1-3, 6-9,11-16,18-28, 85).  Accordingly, claims 86-89 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 11-16, 18-28, and 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and claims dependent thereof, claim 1 recites, “An interim stage of a packaged food article or beverage comprising: a consumer package configured to store the packaged food article or beverage” and line 14 requires dispensing the food composition and liquid in the consumer package, which as stated in line 2 is “configured to store the packaged food article or beverage”. The relationship between the “consumer package” and “the packaged food article or beverage” is unclear. It is unclear what “the packaged food article or beverage” encompasses since the claim fails to clearly recite components of the “the packaged food article or beverage” and nothing in the present claim recites a transformation which forms “the packaged food article or beverage”. 
Furthermore, there is a lack of antecedent basis for dependent claims 2, 3, 6-9, 11-16, 18-28, and 85, directed to “The packaged article or beverage of claim 1”, since claim 1 fails to positively recite the packaged article and said lack of antecedent basis renders the scope of the present claims unclear since one is unable to ascertain the bounds of “the packaged food article or beverage”.  
Given that the present invention claims an intermediate product (claim 1) and what appears to be the final product (dependent claims) but fails to disclose how one arrives at the final product (dependent claims) from the intermediate product (cl. 1), dependent claims 2, 3, 6-9, 11-16, 18-28, and 85 are indefinite.  
Claim 1, line 5 recites “the heat-resistant microorganism” and there is insufficient antecedent basis for "the heat-resistant microorganism".
Claim 1, line 8 recites, “a liquid being at a temperature in a predetermined temperature range to pasteurize the liquid” which renders the scope of the interim product unclear. It is not clear if the interim product encompasses an intermediate product having a liquid at pasteurization temperature and/or does it encompass an intermediate product having a liquid that has been pasteurized and not necessarily at a pasteurization temperature. The present specification states, “a liquid being at a temperature in a predetermined range applied to the processed food composition” [0011]; however, this relates to the temperature of the intended use of the liquid and not necessarily the temperature of the intermediate product. Filed specification [0012] states “A liquid being used to form the food article or beverage may be pasteurized, where the pasteurization includes heating the liquid to a predetermined temperature range”; however, this does not make it clear that the pasteurized liquid is maintained/currently at pasteurized temperature while being an intermediate product (the present claims states “a liquid being at a temperature”), which the recited claim limitation can be interpreted as. The scope of the intermediate product (claim 1) is unclear given the lack of clarity regarding the temperature of the liquid.
Claim 1, line 10 recites, “wherein each of the processed food composition with the spoilage microorganism and the liquid are at least partially in the storage space when being dispensed into the consumer package to form a first mixture…” which make the scope of the claim unclear. It is unclear if “at least partially” means a point when the components are falling from a dispensing nozzle (i.e., when some product would be in the nozzle while some is in air as it falls into the package) or if it means that a certain percentage of the whole amount of products are in the package while some amount is in a holding tank, or if it means something else. It is unclear what exactly would be considered “a first mixture”. 
Claim 1, last line recites “below a detection limit”; however, applicant has failed to clearly identify any parameters relating to “a detection limit” and one would not be able to ascertain a “below” level without knowledge of what is acceptable. Further, applicant has failed to clearly identity what exactly “detection limit” encompasses. For example, it is unclear if “below a detection limit” means below what is capable of being seen by the human eye, a microscope, or detected by a certain machine/program. 
Claim 6 depends from canceled claim 5 and makes the scope of the claim is unclear. As the claim recites a limitation to the “first mixture” of claim 1, the claim is examined as depending from claim 1. 
Claim 11 recites the “food composition includes food-grade polymers to form edible bits consisting of gelatin, pectins, alginate, or cellulose” and it is unclear if the food grade polymers are selected from the components or if the polymers are any food grade polymers from any component which can be used to make bites consisting of the recited components. Applicant is advised to consider amending the claim to recite “food composition contains food-grade polymers consisting of gelatin, pectins, alginate, or cellulose to form edible bits” or similar language.
Claims 14, 21-26 and 85 recite “first mixture” and it is unclear what “first mixture” encompasses (see reasoning stated above). 
Claims 27 and 28, directed to a packaged food article or beverage, recites product by process limitations, but given the lack of antecedent basis for “the packaged food article or beverage” as stated above, it is unclear when the packaged product would be “maintained” and “incubated” as required by claims 27 and 28, and unclear what, if any, material characteristics said treatment would impart to the packaged article.
Claim 85 is confusing and indefinite. The claim recites limitations of a “further…liquid medium” in the packaged food article and “the liquid being at the temperature…” and it is unclear as to how the packaged product would simultaneously comprise both a liquid “being at the temperature” that is not capable of inactivation and a liquid that is capable of inactivation. It is unclear how one would differentiate temperature of a mixed liquid in a packaged product.
Note: Regarding claims currently rejected under 35 USC § 112, second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such the currently pending claims may be subject to prior art rejections not set forth herein upon the clarification of the claim language.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 7, 9, 12-16, 18-28, 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rooker US 2,582,396 in view of Barth, Microbiological Spoilage of Fruits and Vegetables and as evidenced by Encyclopedia Britannica, (https://www.britannica.com/technology/pasteurization) and in view of Pamphlets on Fruit Products (University of Calif., 1923) and Demeulemeester US 4,505,937.
Regarding claims 1 and 18, Rooker teaches an interim stage of a packaged food article comprising: a consumer package configured to store the packaged food article (note: “the packaged food article” is interpreted to mean a food article) within a storage space defined by the consumer package (col. 3, lines 25-30). While Rooker does not expressly recite the sealed and labeled can as “a consumer package”, the present specification does not expressly limit the bounds of “consumer package”. As such, the can of Rooker which is taught to be filled with a consumer product, sealed, and labeled is considered “a consumer package”.
Rooker teaches a processed food composition including a spoilage microorganism that has not yet been exposed to a temperature capable of inactivating the heat-resistant microorganism, further wherein said processed food composition includes pulp (col. 3, lines 15-20). Rooker states apples are processed to obtain “a raw apple pulp” (col. 3, lines 19) and it is at this stage that the raw apple pulp includes a spoilage microorganism, given the intrinsic biology of apples. Moreover, Barth teaches the both bacteria and fungi are found on fruits (including applies) and vegetables (page 137-138) and are responsible for fruit spoilage. Thus, it would have been obvious to one of ordinary skill in the art that the apples of Rooker include a spoilage microorganism. Also, Rooker teaches a stage wherein said spoilage microorganism have not yet been exposed to any temperature treatment (col. 3, lines 15-20). 
Rooker further teaches a hot liquid (sauce) (col. 3, line 5-14; 27, 37-40). It is noted that the present claim recites, “a liquid being at a temperature in a predetermined temperature range to pasteurize the liquid”, however, given the lack of clarity for the limitation (see rejection above), the hot liquid disclosed by Rooker is interpreted as meeting the claimed limitation.
It is also noted that Rooker uses the term “sterilization” as opposed to the claimed “pasteurize”. Rooker teaches the liquid is “in the neighborhood of about 205⁰F-210⁰F” (col. 3, line 40) and held for “three to five minutes” (col. 3, line 18) and as evidenced by Encyclopedia Britannica, pasteurization temperatures range from about 135⁰F-302⁰F and time of “at least two seconds” (entire doc). Moreover, Pamphlets on Fruit Products (University of Calif., 1923) teaches, “the terms ‘pasteurization’ and ‘sterilization’ are loosely used and sometimes interchangeably, since they are so employed in the industry; furthermore, the high temperatures commonly used for complete sterilization are not needed with fruit juices” (page 9); and Demeulemeester also proves that those skilled in the art are known to discuss pasteurization as sterilization and use the terms interchangeably, e.g., “superficial/slight pasteurization”, “superficial/slight sterilization” (col. 3, lines 1, 3-19, 20, 40-55). 
Therefore, one of ordinary skill in the art would have found it reasonably obvious that the term “sterilization” disclosed by Rooker was used to infer “pasteurization” since a) Rooker discloses known pasteurization temperature and time; b) the terms are known in the art to be used interchangeably; and c) since one would understand that “sterilization” parameters are not needed for fruit products and can be detrimental to sensitive fruit products. 
As the present claim is directed to “an interim stage of a packaged food article or beverage…” and Rooker teaches each of applicants claimed components separately and before obtaining a sealed final product, Rooker teaches the claimed “interim stage of a packaged food article or beverage…”.
Lines 10-17 of the present claim (“wherein each of the processed food composition…”) are directed to the intended use of the claimed package, processed food, and liquid (intermediate product) to arrive at a desired final product and do not add further limitations to the claimed “interim stage of a packaged food article or beverage”. Therefore, it is the examiner’s position that said intended use does not provide a patentable distinction between the presently claimed intermediate product and the prior art. Moreover, it is noted that since the invention of Rooker also teaches “inactivating” spoilage microorganism by combine hot liquid (sauce) in a can to sterilize raw fruit particles (col. 3, lines 25-30), the invention of modified Rooker will be capable of obtaining the claimed result.  

NOTE: present dependent claims are directed to “the packaged article or beverage of claim 1” which is not positively recited in the “interim stage of a packaged food article or beverage” of claim 1. Nonetheless, claims dependent of claim 1 are examined as being the final packaged product of claim 1.  

Regarding claim 3, claim 1 is applied as stated above. Rooker teaches wherein the food product is packaged in sealed cans (col. 3, line 30). 
Regarding claim 6, claim 1 is applied as stated above.  Given the lack of clarity for “a first mixture” (see above rejection), the limitation is interpreted as relating to the intended use of the intermediate product and does not impart a material difference to the claimed final product. Rooker teaches a heat- sterilized canned product comprising a processed food composition and liquid.
Regarding claim 7, claim 1 is applied as stated above. Rooker teaches wherein the processed food composition is derived from fruit (col. 3, lines 15-20).
Regarding claim 9, claim 1 is applied as stated above. Rooker teaches wherein the processed food composition is derived from apples (col. 3, lines 15-20).
Regarding claims 12 and 19, claim 1 is applied as stated above. Rooker teaches wherein the processed food composition comprises cutting and pressing apples to obtain pulp and sauce (liquid) (col. 3, lines 1-15). Thus, the food particles are generated through culturing fruit and the liquid comprises juice given that juice is naturally present in fruit. 
Regarding claim 13, claim 1 is applied as stated above. Rooker teaches wherein “the soft, aromatic apple varieties which have also been peeled, cored and trimmed…” (col. 3, lines 15-20), thus the apples are in a thawed state.
Regarding claims 14 and 15, claim 13 is applied as stated above.  Given the lack of clarity for “a first mixture” (see reasoning stated above), the limitation is interpreted as being related to the intended of the intermediated product and not given patentable weight since it would not impart a material difference to the final product. Rooker teaches a heat- sterilized canned product comprising a processed food composition and liquid.
Regarding claim 16, claim 1 is applied as stated above. Rooker does not expressly disclose wherein the spoilage microorganisms includes a heat-sensitive spoilage microorganism as claimed; however, given that Rooker discloses the processed food as apples and apples would inherently include a heat-sensitive spoilage microorganism, as disclosed by Barth, and since applicant also states the processed food as apples (filed specification [0041]), the spoilage microorganisms present in Rooker are expected to include a heat-sensitive spoilage microorganism as required by the present claim.
Regarding claim 20, claim 1 is applied as stated above. Rooker teaches the liquid (sauce) is obtained from apples and it is well-known in the art that apples are high in pectin (see evidence reference in Final Rejection dated June 27, 2019). Therefore, since the liquid of Rooker is applesauce, the liquid would naturally comprise pectin. 
Regarding claims 21-28, present claims 21-26 recite the limitation “before forming the first mixture in the consumer package” and claims 27-28 recite treatment of the packaged product. The claimed limitations are interpreted as being directed to the process of making the claimed product, not to the claimed product itself and are not given patentable weight in product claims. Applicant is reminded of MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).” The presently claimed process parameters are not expected to impart any distinguishable difference between the claimed product and the product of Rooker, especially since Rooker explicitly teaches producing a heat- sterilized canned product comprising a processed food composition and liquid.
Regarding claim 85, the claim is interpreted as limiting the “first mixture” and not the final product. As stated above the “first mixture” relates to intended use of the intermediate product and not given patentable weight since it is not expected impart a distinguishable difference to the final product. Rooker teaches a heat- sterilized canned product comprising a processed food composition and liquid.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rooker US 2,582,396 in view of Barth, Microbiological Spoilage of Fruits and Vegetables and as evidenced by Encyclopedia Britannica, (https://www.britannica.com/technology/pasteurization) and in view of Pamphlets on Fruit Products (University of Calif., 1923) and Demeulemeester US 4,505,937 and in further view of Hotchkiss et. al., Food Science.
Regarding claim 2, claim 1 is applied as stated above. Rooker teaches a can container but does not expressly disclose the material of the can. 
Hotchkiss teaches, “[t]wo basic types of alloyed metals are used in food packaging: steel and aluminum” (page 488). Thus, given the teaching of Hotchkiss and the finite number of identified metals used in food packaging (steel and aluminum), it would have been obvious for one of ordinary skill in the art to use aluminum for the can material of Rooker, with a reasonable expectation of success (see MPEP 2143E).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rooker US 2,582,396 in view of Barth, Microbiological Spoilage of Fruits and Vegetables and as evidenced by Encyclopedia Britannica, (https://www.britannica.com/technology/pasteurization) and in view of Pamphlets on Fruit Products (University of Calif., 1923) and Demeulemeester US 4,505,937 and in further view of Mendez  US 6,135,015.
Regarding claim 8, claim 1 is applied as stated above. Rooker teaches the processed fruit as apples (col. 1, line 24) and other fruits (col. 5, line 45). Rooker does not expressly disclose citrus fruit as claimed; however, the choice of fruit would have been obvious to one of ordinary skill based on the desired product. 
Moreover, Mendez teaches it is known in the art to package non-citrus fruits and citrus fruit (oranges, etc.) which has been thermally treated to kill or inactive spoilage microorganisms (col. 5, line 50-col. 6, line 7). Thus, the choice to substitute one fruit (non-citrus) for another (citrus) would have been obvious to one of ordinary skill, as disclosed by Mendez, depending on the desired final product.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rooker US 2,582,396 in view of Barth, Microbiological Spoilage of Fruits and Vegetables and as evidenced by Encyclopedia Britannica, (https://www.britannica.com/technology/pasteurization) and in view of Pamphlets on Fruit Products (University of Calif., 1923) and Demeulemeester US 4,505,937 and in further view Tarr et. al, WO 94/27451.
Regarding claim 11, claim 1 is applied as stated. Rooker does not expressly disclose wherein the processed food composition comprises a food grade polymer as claimed.
Tarr teaches a method for producing a natural pulp thickener wherein the pulp comprises cellulose and pectinaceous material (page 3, line 14). Tarr teaches the thickener provides improved mouthfeel and viscosity (page 1, last line) and provides soluble and insoluble fiber which is important for lowering blood cholesterol levels and improving the overall intestinal function (page 2, lines 10-15). Thus, for the reasons stated by Tarr, one would have been motivated to add the cellulose and pectinaceous material to the invention of Rooker.

Response to Arguments
Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive. 
With respect to Zhu, the reference is not currently applied, thus applicant’s remarks are moot.
With respect to arguments of Rooker (page 9), applicant argues the mixing vessel disclosed by Rooker and that Rooker fails to disclose “a processed food composition including a spoilage microorganism that has not yet been exposed to a temperature capable of inactivating the heat-resistant microorganism”, as recited in present claim 1. Applicant’s arguments are not persuasive. 
First, it is noted that the present claim is to “An interim stage of a packaged food article or beverage comprising:..” and is therefore considered an intermediate product claim comprising a package, processed food composition, and a liquid. While the present claim further recites intended use of the intermediate product claim (lines 10-17), the intended use does not limit the intermediate product and it is also noted that the claimed intermediate product does not require a combination of the components. Given the broadest reasonable interpretation of the claimed “interim stage of a packaged food article or beverage” the claim is directed to nothing more than individual components before use/combination. There is nothing in the claimed “interim stage of a packaged food article or beverage” product which requires the components to be within the consumer package and as such, the teaching of Rooker, which teaches a can (consumer package), processing raw pulp before adding the raw pulp to the hot liquid (“a processed food composition including a spoilage microorganism that has not yet been exposed to a temperature capable of inactivating the heat-resistant microorganism”), and a hot liquid (“a liquid being at a temperature in predetermined temperature range to pasteurize the liquid” (which is an unclear limitation)), meets the requirements of the claimed intermediate product. 
Secondly, applicant’s remarks relating to the process of using the claimed intermediate product and process of obtaining the final product are not given patentable weight since the recited process is not expected to impart any distinguishable difference between the claimed intermediate product and the intermediate product of Rooker, especially since the final product of Rooker is a heat- sterilized canned product comprising a processed food composition and liquid.
With respect to applicant’s pasteurization argument: the process of adding the pulp to the hot liquid is related to the process of using the intermediate product to obtain the final product and is not directed to the claimed intermediate product. Nonetheless, as stated in the rejection above, one of ordinary skill in the art would have found it reasonably obvious that Rooker’s use of “sterilization” was used to infer “pasteurization”. Not only does the prior art teach it is well known to use the terms interchangeably (see Pamphlets and Demeulemeester) but the temperature and times stated by Rooker (“about 205℉” i.e., about 96℃/ “three to five minutes” i.e., 180-300seconds) are extremely similar to those disclosed by applicant. Applicant’s filed specification [0054] states the use of temperature “about 90℃” (about 194℉) and holding time “for 1-300 seconds” (up to 5 minutes). Thus, applicant’s remarks are not persuasive. 
With respect to remarks directed to the use of citrus fruit, it is noted that the present claim does not necessarily require citrus fruit. The claim recites the food as an option of “includes pulp or fruit bits from citrus fruit”. Rooker teaches pulp and meets the present limitation. Moreover, as stated in rejection, citrus and non-citrus fruit products are well-known in the art (see Mendez).  It would have been obvious and within the skill level of one of ordinary skill in the art to choose to substitute one fruit (non-citrus) for another (citrus) depending on the desired final product.  Thus, applicant’s remarks are not persuasive. 
With respect to remarks of secondary consideration: applicant is advised to submit evidence of unexpected results in the form of an affidavit or declaration as outlined in MPEP 716. It is also noted that applicant’s claim of unexpected results cannot be properly considered given the lack of clarity of what is actually being claimed. As stated above, present claim 1 is directed to an intermediate product and the dependent claims are interpreted as being directed to applicant’s final product. However, applicant’s remarks (page 13) states, “unexpected benefits achieved by the claimed composition and process”. Applicant has failed to provide any evidence relating to unexpected results with respect to the claimed intermediate product and applicant has failed to provide a proper comparison of the product of Rooker and the product of the claimed invention.  An allegation of unexpected results resulting from an unclaimed process is not commensurate in scope with the presently claimed invention. Thus, applicant’s remarks are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792